Exhibit 10.1

 

PERSONAL AND CONFIDENTIAL

 

Pamela Schneider

 

 

June 1, 2005

25089 N. Pawnee Road

 

 

Barrington, IL 60010

 

 

 

Dear Pam:

 

I am pleased to present this offer of employment to join APAC Customer
Service, Inc. (“APAC” or the “Company”) as Senior Vice President, General
Counsel and Secretary, reporting to me.  The following terms will apply:

 

1.             Your start date will be June 13, 2005.

 

2.             Your starting base salary will be $260,000, on an annualized
basis payable bi-weekly. This “base salary” is stated for convenience only and
is not intended as an annual contract of employment.  Your base salary will be
reviewed each year at the time when increases for executives of APAC are
considered.  At the present time that occurs on or about April 1 of each year.

 

3.             You will be a participant in APAC’s Management Incentive
Compensation Plan (“MIP”) as it exists from year to year.  We envision an
opportunity of 10%-40%-80% for threshold-target-maximum performance,
respectively.  The payout of MIP will depend on APAC’s meeting its budgeted
financial performance and your meeting your individual and team performance
goals that will be established each year between you and the executive to whom
you report.

 

4.             You will be entitled to paid vacation of four (4) weeks and will
also be entitled to participate in all employee benefit plans and programs
extended to employees at the executive level (Benefits Summary enclosed).

 

5.             Subject to the approval of the Compensation Committee, you will
be granted options to purchase 300,000 shares of APAC stock at an exercise price
equal to the mean between the high and low prices at which APAC’s common stock
trades on the day established by the Compensation Committee, as reported by
Bloomberg Financial Markets.  The option grant date will be the later of your
first date of employment and the date on which the Compensation Committee
approves the grant. These options will vest at the rate of 20% per year during
the first five years of your employment.

 

6.             Upon joining the Company, you will receive an Employment Security
Agreement, which outlines additional cash compensation protection in the event
of “Change in Control” of the Company (copy enclosed).

 

7.             As a condition of employment, you will sign an Agreement
Protecting Company Interests, a copy of which is enclosed.

 

--------------------------------------------------------------------------------


 

8.             Except for (1) your termination of employment in connection with
a “change in control” as defined in the Employment Security Agreement referenced
above, or (2) your termination of employment by APAC “for cause” (defined as
“(i) gross misconduct or gross negligence in the performance of your employment
duties, (ii) willful disobedience by you of the lawful directions received from
the Company or from the person to whom you directly report or of established
policies of the Company, or (iii) commission by you of a crime involving fraud
or moral turpitude that can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company”), or (3) your
termination as a result of your resignation from employment with the Company
other than for Agreed Reason, and provided you sign a then-current Waiver &
Release Agreement, APAC will pay you severance equal to (x) the monthly amount
of your then-current Base Salary plus (y) the amount necessary to reimburse you
for payments you make in connection with your exercise of your rights under
COBRA to continue your and your dependants’ medical and dental benefits in
accordance with the terms of the Company’s welfare plans as may be in effect
from time to time during each of the following twelve (12) months following such
termination.  Resignation for “Agreed Reason” shall mean a resignation by you
prior to any Change of Control if after notice to the Company and a fifteen day
opportunity by the Company to cure, (a) your duties, responsibilities are
materially reduced or diminished from those in effect on your commencement of
employment without your written consent or you no longer report to the Chief
Executive Officer of the Company, or (b) your base salary and the incentive
compensation opportunity available to you is reduced in the aggregate and not in
accordance with a compensation reduction applicable to all senior executives’
salaries generally.  Severance payments will be made in accordance with either
this agreement or the prevailing change of control agreement, whichever is more
advantageous to you; but in no event will severance payments be made under both
agreements.  Such payments will be made on APAC’s customary payroll dates in
installment equal to your regular biweekly salary, less all applicable
withholding taxes.  Notwithstanding the foregoing, no amount shall be paid
pursuant to this Agreement prior to the date that is at least six months
following a termination of employment to the extent such amount would be subject
to excise tax under the terms of Section 409A of the Internal Revenue Code of
1986, as amended.

 

You are not required to mitigate the amount of any severance payment provided
for in this letter by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Employment Agreement be
reduced by any compensation, income or benefit you may receive from any source. 
In addition, no payments to you under this letter may be subject to any offset
or setoff due to any claim the Company or its affiliates may have against you.

 

9.             This offer is extended contingent upon receipt of a completed
Application for Employment, satisfactory references, and adequate results of a
background investigation.

 

10.           You hereby represent and warrant that you are not subject to any
covenants, agreements or restrictions, including, without limitation, any
covenants, agreements or restrictions arising out of your prior employment or
independent contractor relationships, which would be breached or violated by
your acceptance of this offer of employment or by your performance of your
duties.  You acknowledge that it is APAC’s express policy to abstain from the
use or disclosure of the trade secrets and proprietary information of third
parties, and you hereby expressly covenant that you will not use or disclose
trade secrets or proprietary information of third parties while working at APAC.

 

11,           This letter shall be binding on the Company and any successor to
its business or to a majority of its business assets and the Company will
require any successor in interest (whether direct or indirect) to expressly
observe and agree to perform this letter; provided, however, that no such
assumption shall relieve the Company of its obligations.

 

--------------------------------------------------------------------------------


 

12.           Any controversy or claim arising out of or relating to this letter
or a breach of its provisions, other than a claim for injunctive relief, shall
be settled by arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association in effect at the time demand for
arbitration is made by either party.  This arbitration shall be conducted before
a single arbitrator selected by mutual agreement or three (3) arbitrators if the
parties are unable to agree on a single arbitrator within 30 days of the first
demand for arbitration.  If three arbitrators are necessary, on arbitrator shall
be named by APAC, a second shall be named by you and the third shall be named by
the two arbitrators so chose.  The arbitration shall occur in either Cook or
Lake County, Illinois.  In the event of any such dispute and arbitration the
non-prevailing party shall be responsible for the fees and expenses paid to the
arbitrators and court reporters, but the parties shall be responsible for any
respective attorneys’ fees regardless of outcome.

 

Pam, we are excited about your joining APAC.  If you have any questions please
don’t hesitate to contact me.

 

 

Sincerely,

 

 

APAC CUSTOMER SERVICES, INC.

 

 

 

 

 

Robert J. Keller

ACCEPTED BY:

President and Chief Executive Officer

 

SLM/ml

 

 

 

 

/s/ Pamela Schneider

 

 

 

 

Pamela Schneider

 

June 1, 2005

 

--------------------------------------------------------------------------------

 